PUBLISHED ORDER GRANTING REINSTATEMENT TO THE PRACTICE OF LAW
On April 19, 2013, this Court entered a "Published Order Imposing Reciprocal Discipline," suspending Respondent from the practice of law in this state based on Respondent's suspension from the practice of law in the state of Illinois. Respondent has been reinstated to practice law in the foreign jurisdiction, and Respondent's suspension in this state has been at least as long as the suspension in the foreign jurisdiction. Respondent filed a motion for reinstatement to the practice of law in Indiana on October 4, 2013. The Commission has no objection to reinstatement.
This Court, being duly advised, GRANTS the motion for reinstatement and REINSTATES Respondent as a member of the Indiana bar. The Court further VACATES as unnecessary its order appointing a hearing officer dated October 23, 2018.
The Clerk is directed to forward a copy of this Order to the hearing officer, to the parties or their respective attorneys, and to all other entities entitled to notice under Admission and Discipline Rule 28(8)(d). The Clerk is further directed to post this order to the Court's website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court's decisions.
All Justices concur.